Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 21, 2022

                                       No. 04-22-00234-CR

                                    April TOLBERT-DAVIS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CR-4920
                         Honorable Jefferson Moore, Judge Presiding


                                          ORDER
       The clerk’s record in this appeal contains an order signed by the trial court on May 2,
2022, granting trial counsel’s motion to withdraw. However, there is no indication in the record
that the trial court appointed counsel to represent appellant on appeal. Appellant’s brief
originally was due on August 25, 2022. This court notified appellant, who is without counsel, of
the deficiency on September 7, 2022. TEX. R. APP. P. 38.8(b)(2). We received no response;
therefore, on September 30, 2022, we abated this cause to the trial court to conduct a hearing to
answer the following questions:

       (1) Does appellant desire to prosecute her appeal?
       (2) Does appellant wish to proceed with her appeal pro se? If yes, then (a) is the
       waiver of assistance of counsel made voluntarily, knowingly and intelligently; (b)
       is appellant’s decision to proceed pro se in the best interest of appellant and of the
       State, and in the furtherance of the proper administration of justice; and (c) is
       appellant fully aware of the dangers and disadvantages of self-representation?
       (3) Does appellant wish to proceed with her appeal with the assistance of counsel?
       If yes, then is appellant indigent? If appellant is indigent, the trial court shall take
       such measures as may be necessary to assure the effective assistance of counsel,
       which may include the appointment of new counsel.

       On November 9, 2022, a supplemental clerk’s record was filed containing the trial court’s
findings. The trial court found appellant wished to proceed with her appeal, appellant wanted to
have an attorney appointed to assist her, and appellant is indigent and wanted to have a court-
appointed attorney. The trial court appointed Mr. Patrick Montgomery as appellant’s court-
appointed appellate attorney.

        This appeal is REINSTATED on the court’s docket. Mr. Montgomery is ORDERED to
file appellant’s brief no later than December 21, 2022.




                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court